*310OPINION.
Texts sell :
It does not appear from this record that the corporate stocks involved in this action were listed on any exchange or had any definitely known and readily determinable market value. In the circumstances of this case we may, in valuing these stocks, look to the value of the net assets of the issuing corporations. Apparently the successor corporation issued its stock against the same assets represented by the stock of the predecessor corporation. Whatever investment value was represented by the stock of the Northwestern Investment & Mortgage Co. that same investment value, as represented by corporate assets, continued to be the basis of value of the stock of the Dufur Orchard Co-owners Co., and the stock of the latter company represented the same cost to Seerley and Clark as the cost of the former company. The record contains no reliable data from which we can find any definite loss in the value of the corporate assets represented by these stocks, and we are, therefore, of the opinion that the petitioner can not, in the year 1919, claim a loss resulting from the exchange.

The deficiency in tax for the year 1919 is $67fB8, and judgment will he entered accordingly.

Trammell concurs in the result.